Name: Council Regulation (EEC) No 3391/87 of 9 November 1987 concerning special measures for the processing of certain varieties of oranges and amending Regulation (EEC) No 2601/69
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 323/2 Official Journal of the European Communities 13 . 11 . 87 COUNCIL REGULATION (EEC) No 3391/87 of 9 November 1987 concerning special measures for the processing of certain varieties of oranges and amending Regulation (EEC) No 2601/69 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 89 (2) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parli ­ ament ('), Whereas Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encou ­ rage the processing of certain varieties of oranges (2), as last amended by Regulation (EEC) No 987/84 (3), provides for a system of financial compensation to encourage the processing of certain varieties of oranges, subject to contracts which will ensure regular supplies to the proces ­ sing industries at a minimum purchase price to the producer ; Whereas producers of oranges of the 'shamouti ' variety are experiencing problems in disposing of their produce on the fresh market ; whereas this variety is being grown increasingly for the processing industry in the producer Member States ; Whereas, pending a review of the situation on the citrus fruit market, provision should be made for a certain quan ­ tity of oranges of this variety to be covered, for one marketing year, by the provisions laid down for certain varieties intended for processing ; Whereas certain varieties grown in Spain are faced by the same disposal problems as oranges of the 'shamouti' variety ; whereas oranges of these varieties should receive treatment similar to that provided for those of the 'shamouti ' variety, HAS ADOPTED THIS REGULATION : Article 1 The following Article shall be inserted in Regulation (EEC) No 2601 /69 : 'Article 3a During the 1987/88 marketing year, the provisions of Articles 1 to 4 shall apply to oranges of the "shamouti" variety up to a total quantity of 3 000 tonnes of fresh product, to be shared between the producer Member States in accordance with the proce ­ dure laid down in Article 33 of Regulation (EEC) No 1035/72'. Article 2 1 . During the 1987/88 marketing year, the arrange ­ ments provided for in Regulation (EEC) No 2601 /69 for Spain shall apply to oranges of the Cadenera, Castellana and Macetera varieties up to a total quantity of 1 0 000 tonnes of fresh product for all three varieties. 2 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 1035/72 (4), as last amended by Regulation (EEC) No 2275/87 (*). Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 November 1987 . For the Council The President B. HAAKONSEN (') Opinion delivered on 30 October 1987 (not yet published in the Official Journal). (2) OJ No L 324, 27. 12 . 1969, p. 21 . (3) OJ No L 103, 16 . 4 . 1984, p. 10 . (4) OJ No L 118 , 20 . 5 . 1972, p. 1 . 0 OJ No L 209, 31 . 7 . 1987, p . 4.